t c memo united_states tax_court ronnie d wilson and linda k lagadinos f k a linda k wilson petitioners v commissioner of internal revenue respondent docket no filed date donald d harvey jr for petitioner linda k lagadinos james f prothro for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure after concessions the only remaining issue for decision is whether linda lagadinos pursuant to sec_6013 is entitled to be relieved of tax_liability as an innocent spouse we hold that she is not all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed ronnie wilson resided in dallas texas and linda resided in missouri city texas petitioners were married in during their marriage they resided in plano texas ronnie is an attorney with a successful general practice linda has an undergraduate degree in education and taught elementary_school while ronnie was in law school after ronnie completed law school in linda stopped teaching to raise their two children michael and leslie in early petitioners experienced marital problems and ronnie moved out of their house in date ronnie moved back into their house and petitioners attempted to reconcile their differences these attempts were unsuccessful and in early ronnie and linda permanently separated during the separation period ronnie lived in and maintained an apartment paid approximately dollar_figure a month for the mortgage_insurance taxes and utilities relating to their house paid michael's and leslie's college expenses purchased a jaguar for himself and purchased a dollar_figure cadillac for linda in addition he paid most of the routine expenses for linda michael and leslie in and petitioners maintained separate checking accounts in linda in an attempt to become financially independent sought employment the city of plano hired her as director of the keep plano beautiful program linda received an annual salary of approximately dollar_figure and was responsible for organizing volunteers for litter control and recycling programs in date linda filed suit for divorce the divorce was granted on date the divorce agreement provided that ronnie would indemnify linda for any underpayment of taxes attributable to their joint_return and linda would receive the marital residence the cadillac certain jewelry personal items and alimony of dollar_figure per month ronnie made the required alimony payments until early since then however he has failed to make approximately dollar_figure of alimony payments ronnie advised linda that they should file a joint_return for linda agreed and ronnie prepared their return using worksheets that delineated the income and expenses of his law practice linda did not see these worksheets in october of linda met ronnie at his law office to sign their return linda did not review the return or ask ronnie any questions relating to the accuracy of the return before she signed it on date respondent issued a notice_of_deficiency to petitioners regarding their return in petitioners reported dollar_figure of earnings attributable to linda dollar_figure of self-employment_income attributable to ronnie and dollar_figure of taxable_income respondent determined that petitioners had failed to report dollar_figure in income from ronnie's law practice respondent also disallowed in whole or part several claimed deductions eg relating to personal_interest laundry entertainment and other expenses these deductions other than the personal_interest deduction all related to ronnie's law practice the deductions were disallowed because ronnie failed to substantiate them respondent's adjustments resulted in a disallowance of dollar_figure in deductions based on the above adjustments respondent determined that petitioners had taxable_income of dollar_figure and were jointly liable for a deficiency of dollar_figure respondent also determined that they were liable pursuant to sec_6662 for an accuracy-related_penalty for negligence on date the parties filed with this court a stipulation of agreed issues which provides that there is a deficiency of dollar_figure and that there is no penalty for negligence accordingly the only remaining issue for decision is whether linda pursuant to sec_6013 is entitled to be relieved of tax_liability opinion a husband and wife who file a joint_return generally are jointly and severally liable for the tax due sec_6013 a taxpayer will be relieved of liability as an innocent spouse however to the extent the taxpayer establishes that a joint federal_income_tax return was filed on the return there is a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the taxpayer did not know and had no reason to know of the substantial_understatement and taking into account all of the facts and circumstances it would be inequitable to hold the taxpayer liable for the deficiency attributable to the substantial_understatement sec_6013 linda bears the burden of proving that she satisfies each of the four requirements rule a 93_tc_355 her failure to satisfy any one of the requirements will preclude relief from liability 25_f3d_1289 5th cir affg tcmemo_1993_252 94_tc_126 affd 992_f2d_1132 11th cir respondent concedes that a joint_return was filed for the tax_year she contends however that linda does not meet the remaining requirements we discuss these requirements in turn i grossly erroneous requirement linda must establish that there was a substantial_understatement of tax attributable to grossly_erroneous_items of ronnie sec_6013 a substantial_understatement is any understatement that exceeds dollar_figure sec_6013 any item omitted from gross_income is grossly erroneous sec_6013 in addition any claim of a deduction in an amount for which there is no basis in fact or law is grossly erroneous sec_6013 a deduction has no basis in fact when the expense for which the deduction is taken was not made and a deduction has no basis in law if the expense is not deductible under well-established legal principles or if no substantial legal argument can be made to support its deductibility 86_tc_758 respondent disallowed several of the deductions claimed by petitioners linda contends that ronnie's inability to substantiate the amounts claimed on the return provides a sufficient basis to conclude that the expenses were in fact never made a taxpayer may not rely on the mere disallowance of a claimed deduction or an inability to substantiate the amount of an otherwise allowable deduction to establish that the deduction had no basis in fact or law 10_f3d_305 5th cir flynn v commissioner supra pincite thus linda has failed to establish that the deductions are grossly erroneous accordingly we conclude that linda pursuant to sec_6013 is not entitled to be relieved of tax_liability with respect to the disallowed deductions respondent also determined that petitioners did not report dollar_figure of income from ronnie's law practice omissions from gross_income are grossly erroneous sec_6013 the understatement_of_tax attributable to the omitted income is substantial because it exceeds dollar_figure sec_6013 in addition respondent has conceded that the omission is attributable to items of ronnie accordingly with respect to the omitted income we conclude that linda has established a substantial_understatement of tax attributable to grossly_erroneous_items of ronnie we next determine whether linda meets the remaining requirements of sec_6013 ii knowledge requirement linda must establish that in signing the return she did not know and had no reason to know of the substantial_understatement of tax attributable to the omitted income from ronnie's law practice sec_6013 more specifically she must establish that she did not know or have reason to know about the income-producing transaction that ronnie failed to report park v commissioner supra pincite bokum v commissioner supra pincite a spouse seeking relief has reason to know if a reasonably prudent taxpayer under the circumstances of the alleged innocent spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted park v commissioner supra pincite factors relevant to such a determination include the spouse's level of education the spouse's involvement in the family's business and financial affairs unusual or lavish expenditures made by the family and the culpable spouse's refusal to be forthright about the family's income id 509_f2d_162 5th cir petitioners on their return failed to report dollar_figure in income from ronnie's law practice in petitioners reported dollar_figure of earnings attributable to linda dollar_figure of self- employment income attributable to ronnie and dollar_figure of taxable_income although linda did not review the return she is charged with constructive knowledge of its contents park v commissioner supra pincite bokum v commissioner supra pincite even with such knowledge it would have been reasonable for her to believe that the income reported was sufficient to support petitioners' lifestyle in addition linda did not live with ronnie during was not involved in his law practice during that year did not see the records ronnie maintained for the practice and had a separate checking account accordingly we conclude that linda did not know and had no reason to know of the substantial_understatement of tax attributable to the omission from gross_income iii inequity requirement linda must prove that taking into account all the facts and circumstances it would be inequitable to hold her liable for the deficiency sec_6013 in determining whether it would be inequitable to hold linda liable we consider whether she significantly benefitted from the understatement_of_tax 20_f3d_173 5th cir affg tcmemo_1992_36 93_tc_434 sec_1 b income_tax regs normal support is not considered a significant benefit 72_tc_1164 sec_1 b income_tax regs we consider the lifestyle to which the taxpayer is accustomed when considering what constitutes normal support sanders v united_states supra pincite belk v commissioner supra respondent contends that linda significantly benefited from the understatement because in ronnie bought her a dollar_figure cadillac at trial the court asked linda's counsel to explain why the cadillac did not constitute a substantial benefit to linda linda's counsel failed to adequately address this question moreover linda failed to address this issue in both her opening and reply briefs in essence linda did not present any evidence to demonstrate that her receipt and ownership of the cadillac was consistent with the lifestyle to which she was accustomed therefore she has failed to establish that it would be inequitable to hold her liable for the deficiency we note that pursuant to the divorce agreement ronnie must indemnify linda for any underpayment_of_tax attributable to their return accordingly we conclude that linda pursuant to sec_6013 is not entitled to be relieved of tax_liability with respect to the omitted income we have considered all other arguments made by petitioner linda and respondent and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
